              Case 1:20-cv-01207-SAB Document 17 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUISA ALVAREZ,                                Case No. 1:20-cv-01207-SAB

12                  Plaintiff,                     ORDER ADVISING PARTIES OF STAY OF
                                                   ACTION PURSUANT TO GENERAL ORDER
13          v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18         On August 25, 2020, Luisa Alvarez (“Plaintiff”) filed this action seeking judicial review

19 of a final decision of the Commissioner of Social Security (“Defendant” or “Commissioner”)
20 denying her application for disability benefits pursuant to the Social Security Act. (ECF No. 1.)

21 On November 9, 2020, Plaintiff returned an executed summons demonstrating Defendant was

22 served on November 2, 2020. (ECF No. 16.)

23         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record.
27 / / /

28 / / /


                                                   1
              Case 1:20-cv-01207-SAB Document 17 Filed 11/10/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      November 10, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
